Citation Nr: 1403833	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested by lower extremity weakness. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2007 rating decision issued by the Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2010.


FINDINGS OF FACT

1.  Right lower extremity weakness was noted in service.

2. The Veteran was medically discharged due to his back and right lower extremity symptoms.

3. From service to present, the Veteran continues to have right lower extremity weakness and sensory abnormalities which were documented on multiple examinations.  


CONCLUSION OF LAW

A disability manifested by right lower extremity weakness was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




ORDER

Service connection for a disability manifested by right lower extremity weakness is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


